Citation Nr: 1131308	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  09-41 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had verified active duty in the Army from January 1984 to June 1984.  He also had additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 RO rating decision that denied service connection for a psychiatric disorder (listed as a schizoaffective disorder).  In May 2010, the Veteran testified at a Board videoconference hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

As noted above, the Veteran had verified active duty in the Army from January 1984 to June 1984.  He also had additional service in the Army National Guard.  The DD Form 214 for the Veteran's period of active duty in the Army from January 1984 to June 1984 indicates that he had four months and seventeen days of prior inactive service.  A Report of Separation and Record of Service from the Army National Guard indicated that the Veteran had service from August 1983 to August 1987.  There was a notation that the Veteran's net service for that period was exactly four years.  

The Board observes that the actual dates of the Veteran's additional periods of service in the Army National Guard, to include any periods of active duty for training and inactive duty training, have not been verified.  

Additionally, the Board notes that the Veteran's service treatment records appear to be incomplete.  There are no service treatment reports of record for any periods of service subsequent to May 1986.  Additionally, the only examination report of record is dated in August 1983.  Further, in a February 2009 statement, the Veteran reported that his psychiatric disorder began around the middle of his basic training at Fort Jackson in South Carolina.  The Veteran specifically stated that he had two or three incidents during basic training which may be reported in his service treatment records.  The Board observes that there is no indication that there has been an attempt to obtain any mental health clinic or mental hygiene records for the Veteran's periods of service.  The Board also notes that there has been no attempt to obtain the Veteran's service personnel records.  

Therefore, an attempt should be made to verify the Veteran's periods of active duty, active duty for training, and inactive duty training with the Army or Army National Guard, and to obtain his service personnel records and any additional available service treatment records, to include any available mental health clinic or mental hygiene records.  

The Veteran contends that he has a psychiatric disorder that is related to service.  As noted above, he specifically alleges that his psychiatric disorder began around the middle of his basic training at Fort Jackson in South Carolina and that he had two or three incidents during basic training for which he may have been treated.  

The Veteran's available service treatment records do not show complaints, findings, or diagnoses of any psychiatric disorders.  

Post-service private treatment records show treatment for variously diagnosed psychiatric problems on numerous occasions.  

For example, a June 1999 initial psychiatric evaluation report from the Providence Center, Counseling and Psychiatric Services, noted that the Veteran had a history of limited psychiatric treatment prior to March 1999 when he was first seen at Mental Health Services of Cranston-Johnston for complaints of depressive symptoms as well as auditory hallucinations.  The Veteran reported that he had been hearing voices for years and that the voices would never stop.  It was noted that the Veteran also admitted to some visual hallucinations of shadows which he had been seeing for several years, as well as describing some very indiscrete symptoms of paranoia.  The Veteran further complained of some depressive symptoms.  He indicated that he had been in treatment at another facility for approximately six months beginning in April 1998.  The diagnoses were a psychotic disorder, not otherwise specified; rule out schizophrenia; rule out a major depressive disorder with psychotic features; and rule out a major depressive disorder without psychotic features.  

An August 1999 treatment entry from the Providence Center for Counseling and Psychiatric Services related diagnoses of a psychotic disorder, not otherwise specified; rule out schizophrenia and a major depressive disorder; and cocaine dependence, probably early full remission.  A March 2001 report from the same facility noted that the Veteran was disabled and receiving Supplemental Security Income from the Social Security Administration.  The diagnoses, at that time, were a psychiatric disorder, not otherwise specified; rule out a major depressive disorder; rule out schizophrenia; cocaine dependence in one year remission; and alcohol dependence in one year remission.  

A January 2009 progress note from the Providence Center indicated that the Veteran was possibly eligible for benefits secondary to his Army National Guard duty for two years out of a six year commitment.  It was noted that the Veteran was let go for problems that were noted, but were illegible on progress note.  As to an assessment, it was noted that the Veteran reported that he felt okay prior to service, but that in basic training, the exposure to gunfire made him anxious and that he felt shaky upon his discharge.  It was noted that the Veteran indicated that he felt shell shocked after basic training.  A diagnosis was not specifically provided at that time.  

The Board observes that there is no indication that the examiner, pursuant to the January 2009 progress note, reviewed the Veteran's claims file.  Additionally, the examiner indicated that the Veteran was possibly eligible for benefits secondary to his Army National Guard duty, which is essentially a speculative opinion.  Further, it is unclear whether the examiner was actually referring to VA benefits.  The Board also notes that the examiner did not specifically provide diagnoses at that time.  

The Board observes that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claim for service connection for a psychiatric disorder.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that a June 1999 initial psychiatric evaluation report from the Providence Center, Counseling and Psychiatric Services (noted above), indicated that the Veteran had a history of limited psychiatric treatment prior to March 1999 when he was first seen at Mental Health Services of Cranston-Johnson.  It was also noted that the Veteran reported treatment at another facility beginning in April 1998.  

Additionally, at the June 2011 hearing the Veteran reported that he received treatment for psychiatric problems at the Providence Center fourteen or fifteen years earlier.  He specifically referred to treatment from Dr. Silva, Dr. Valente, and Dr. Silver at that facility.  The Board observes that the earliest treatment reports of record from the Providence Center, or any other facility, are dated in June 1999.  

As there are possible further treatment records, including possibly VA treatment records, that may be pertinent to the Veteran's claim, they should be obtained.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Finally, the Board observes that a March 2001 treatment report from the Providence Center for Counseling and Psychiatric Services (noted above) indicated that the Veteran was disabled and receiving Supplemental Security Income from the Social Security Administration.  The Board notes that there no records on file pertaining to the Veteran's SSA benefits.  The United States Court of Appeals for Veterans Claims (Court) has made it abundantly clear that the records concerning awards of Social Security disability benefits are relevant and must be obtained.  Masors v. Derwinski, 2 Vet. App. 181 (1992).  As the SSA records may be relevant to Veteran's claims, they should be obtained.  

Accordingly, these issues are REMANDED for the following:  

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, to verify the dates of all the Veteran's periods of active duty, active duty for training, and inactive duty training in the Army or Army National Guard.  Also request that a search be conducted for mental health clinic records or mental hygiene records, as well as any additional service treatment records pertaining to the Veteran, to include during his Army National Guard service.  The Veteran's service personnel records should be obtained as well.  If more details are required to conduct such search, the Veteran should be asked to provide the necessary information.  The results of such request, whether successful or unsuccessful, should be documented in the claims file, and the Veteran informed of any negative results.  

2.  Ask the Veteran to identify all medical providers who have treated him for psychiatric problems since his separation from service.  After receiving this information and any necessary releases, contact the named medical providers (to include the Mental Health Services of Cranston-Johnson and the Providence Center), and obtain copies of the related medical records which are not already in the claims folder.  

3.  Contact the SSA and obtain copies of all medical and other records considered by that agency in awarding the Veteran SSA disability benefits, along with copies of all related SSA decisions.  

4.  Schedule the Veteran for a VA examination by a psychiatrist to determine the nature of his claimed psychiatric disorder and for an opinion as to whether the disorder is related to service.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should diagnose all current psychiatric disorders.  

Based on a review of the claims file and examination of the Veteran, the examiner should provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed psychiatric disorder is etiologically related to the Veteran's periods of service.  The examiner must specifically acknowledge and discuss the Veteran's report that his psychiatric disorder first manifested during his period of service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).

5.  Thereafter, review the Veteran's claim for entitlement to service connection for a psychiatric disorder.  If the claim is denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


